 Case 1:21-cr-20084-TLL-PTM ECF No. 23, PageID.60 Filed 08/10/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                             Case Number: 21-20084
v.
                                                             Honorable Thomas L. Ludington
TREMELLE JAVON DAVENPORT,                                    Magistrate Judge Patricia T. Morris

                  Defendant.
_______________________________________/

       ORDER ADOPTING REPORT AND RECOMMENDATION, ACCEPTING
       DEFENDANT’S PLEA OF GUILTY, AND TAKING THE RULE 11 PLEA
                   AGREEMENT UNDER ADVISEMENT

       On July 26, 2021, United States Magistrate Judge Patricia T. Morris conducted a plea

hearing pursuant to Defendant Tremelle Javon Davenport’s consent. Defendant pled guilty to one

count of distribution of cocaine base in violation of 21 U.S.C. § 841(a)(l). ECF No. 20. Magistrate

Judge Morris issued her Report and Recommendation the same day, recommending that this Court

accept Defendant’s plea of guilty. ECF No. 22.

       Although the Magistrate Judge’s Report explicitly stated that the parties to this action could

object to and seek review of the Recommendation within 14 days of service of the Report, neither

Plaintiff nor Defendant filed any objections. The failure to file objections waives any right to

appeal the Magistrate Judge’s findings that Defendant was competent to enter a plea, and that the

plea was entered knowingly, voluntarily, without coercion, and with a basis in fact. See Fed. R.

Crim. P. 11(b); Thomas v. Arn, 474 U.S. 140, 149 (1985).

       Accordingly, it is ORDERED that the Magistrate Judge’s Report and Recommendation,

ECF No. 22, is ADOPTED.
 Case 1:21-cr-20084-TLL-PTM ECF No. 23, PageID.61 Filed 08/10/21 Page 2 of 2




      It is further ORDERED that Defendant’s plea of guilty is ACCEPTED, and the Rule 11

Plea Agreement, ECF No. 20, is taken UNDER ADVISEMENT.


Dated: August 10, 2021                               s/Thomas L. Ludington
                                                     THOMAS L. LUDINGTON
                                                     United States District Judge
